Citation Nr: 0006831	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for a low back 
disability.

8.  Entitlement to service connection for hypoglycemia.

9.  Entitlement to service connection for a bilateral hand 
disability.

10.  Entitlement to service connection for a bilateral ankle 
disability.

11.  Entitlement to service connection for a gastrointestinal 
disability.

12.  Entitlement to service connection for an acquired 
cognitive disorder, manifested by various cognitive deficits, 
involving visual memory, mental tracing, visual motor speed, 
organization and planning, and verbal fluency and 
abstraction.

13.  Entitlement to service connection for lupus 
erythematosus.

14.  Entitlement to service connection for rheumatoid 
arthritis.

15.  Entitlement to service connection for residuals of 
Epstein-Barr virus infection, with claimed manifestations of 
arthralgia, myalgia, myositis, sleep disturbance, body 
temperature swings, frequent urination with dribbling, weight 
loss, hair loss, poor circulation, dizziness, thirst and 
extreme fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from September 1981 to 
September 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Portland Regional Office (RO) January 1997 rating decision 
which denied service connection for the disabilities at issue 
herein.

To the extent that the veteran has attempted to file 
additional service-connection claims, the Board notes that 
only the issues decided herein are properly in appellate 
status.  The veteran has submitted various statements 
concerning numerous other disabilities and symptoms.  These 
potential claims are referred to the RO to clarify with the 
veteran, as may be appropriate.


FINDING OF FACT

There is not a reasonable possibility of valid claims 
concerning whether hypothyroidism, hemorrhoids, a bilateral 
eye disability, a bilateral shoulder disability, a bilateral 
knee disability, asthma, a low back disability, hypoglycemia, 
a bilateral hand disability, a bilateral ankle disability, a 
gastrointestinal disability, an acquired cognitive disorder, 
(manifested by various cognitive deficits, involving visual 
memory, mental tracing, visual motor speed, organization and 
planning, and verbal fluency and abstraction), lupus 
erythematosus, rheumatoid arthritis, or residuals of Epstein-
Barr virus infection (with claimed manifestations of 
arthralgia, myalgia, myositis, sleep disturbance, body 
temperature swings, frequent urination with dribbling, weight 
loss, hair loss, poor circulation, dizziness, thirst and 
extreme fatigue) were incurred in, or aggravated by, service.


CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
hypothyroidism, hemorrhoids, a bilateral eye disability, a 
bilateral shoulder disability, a bilateral knee disability, 
asthma, a low back disability, hypoglycemia, a bilateral hand 
disability, a bilateral ankle disability, a gastrointestinal 
disability, an acquired cognitive disorder, (manifested by 
various cognitive deficits, involving visual memory, mental 
tracing, visual motor speed, organization and planning, and 
verbal fluency and abstraction), lupus erythematosus, 
rheumatoid arthritis, and residuals of Epstein-Barr virus 
infection (with claimed manifestations of arthralgia, 
myalgia, myositis, sleep disturbance, body temperature 
swings, frequent urination with dribbling, weight loss, hair 
loss, poor circulation, dizziness, thirst and extreme 
fatigue) have not been presented.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Facts

On enlistment medical examination in June 1981, the veteran 
reported a history of having fractured both his left femur 
and left forearm nine years earlier.  He indicated that he 
had sustained head trauma in a motor vehicle accident in 
1971, requiring hospitalization.  Objectively, uncorrected 
distant vision in both eyes was 20/200, correctable to 20/30; 
near vision was 20/20 bilaterally.  Defective depth 
perception and defective vision were diagnosed.  On medical 
examination in September 1981, it was indicated that at age 
nine he had been hit by a truck, and had been hospitalized 
three months.  In May 1982, and on occasions thereafter in 
service, the veteran completed an occupational health 
questionnaire for work as an entomologist--which included 
work involving the handling of insecticides--and he did not 
report experiencing any pertinent symptoms or impairment.

Service personnel records show that the veteran worked with 
insecticides as an entomology specialist.  A September 1982 
evaluation of his work noted "outstanding performance."  
His duties included inspecting and operating spraying 
equipment.

Service medical records show that in May 1983, the veteran 
reported having a skin rash and having an impetiginous lesion 
over the left lower lip; the impression was impetigo.  In 
July 1983, the veteran reported having arthritis of the hands 
and shoulders; he noted having been involved in an automobile 
accident two years earlier.  Objective evaluation revealed no 
abnormalities.  The assessment of possible traumatic 
arthritis was deferred.  Follow-up evaluation later that 
month indicated that his shoulder pain was gone.  In December 
1983 the veteran reported taking Motrin(r) for "arthritis."  
The examiner noted that there was no entry in the chart 
indicating a diagnosis of arthritis, but noted--by history--
the veteran's involvement in an automobile accident from four 
years earlier.  The veteran indicated that he had pain in his 
shoulders and hands.  The examiner doubted that the veteran 
had arthritis.

In December 1983 the veteran underwent an examination of the 
eyes, but diseases or injuries involving the eyes were not 
found.

On a January 1984 occupational health examination 
questionnaire, he reported a history of asthma, hay fever or 
allergies, history of serious illness or injury, having been 
informed of an abnormal breathing test, pain in the arms, 
legs, feet, or hands, nose bleeding and discharge, recurrent 
colds and productive cough, chest pain and tightness, pain 
and stiffness in the joints, and back pain.

In February 1984 the veteran underwent psychological testing, 
which reportedly showed no signs of decreased intelligence 
quotient.  In March 1984, he received emergency room 
treatment due to mid-epigastric pain and vomiting.  The 
clinical impression was acute gastroenteritis.  In August 
1984, he complained of tearing and discharge from the eyes 
and right eye swelling, but did not remember getting anything 
in his eyes in conjunction with his duties as an 
entomologist.  The impression was contact allergic 
conjunctivitis.  In August 1984 the veteran was also treated 
for dermatitis of the hands, probably secondary to exposure 
or gloves.  Follow-up in October 1984 revealed that he was 
"doing better" with this condition; he was diagnosed with 
mild dermatitis and mild acne.

A June 1985 eye consultation evaluation revealed that ocular 
health was within normal limits.

In letters to the RO, the veteran indicated that he 
experienced a multitude of symptoms and chronic disabilities.  
He suggested that some of his problems developed as a result 
of inservice exposure to various chemicals and herbicides, 
including Agent Orange.

In October 1988, according records from Columbia Memorial 
Hospital, the veteran had fallen from a 20-foot high 
scaffolding, landing on his right side and injuring the right 
shoulder and thigh.  On medical examination, he complained of 
right shoulder pain and thigh bruising; he denied past 
history of significant medical problems or surgical 
procedures.  On clinical evaluation there was no evidence of 
head injury, loss of consciousness, neck pain, or other 
injury.  X-ray study of the right shoulder showed a non-
displaced scapular fracture.  Right anterior thigh hematoma 
and non-displaced right scapula fracture were diagnosed.  In 
July 1991, he was provided emergency room treatment for 
symptoms of vomiting, pain the mid-epigastrium, and partial 
paralysis of the left leg.

On medical examination in May 1994 by a private physician, a 
history of leukopenia, arthralgia, frequent rectal bleeding, 
and a non-specific fatigue syndrome were diagnosed.  Later 
that month, hypothyroidism was diagnosed and the examiner 
suggested that most or all of the veteran's symptoms were 
related to his significant hypothyroidism.  A colonoscopy 
report from a St. John's Hospital that month was essentially 
negative.  The veteran's might have had small internal 
hemorrhoids.  His gastritis was likely from his anti-
inflammatory drugs.  It was indicated that another 
medication, an H2 blocker, could heal these lesions.  An 
upper endoscopy had revealed mild duodenitis.

Medical records from John Briggs, M.D., from July 1995 to 
January 1996 reveal a history of numerous symptoms reported 
by the veteran, including gastrointestinal difficulty, sleep 
problems, joint stiffness, pain and "asthma."  The veteran 
was receiving thyroid medication.  He complained of asthma, 
but in July 1995, an evaluation revealed that asthma was 
reduced or non-existent.  The records document the veteran's 
complaints, but little therein confirms the complaints the 
veteran asserted.

On VA orthopedic examination in August 1996, the veteran 
reported having been exposed to herbicides.  The examiner 
indicated that the veteran was a poor historian.  It was 
impossible to determine how the veteran [allegedly] became 
contaminated, but apparently it was to have been from walking 
around contaminated soil.  The veteran indicated that he 
experienced joints problems including pain, stiffness, 
swelling, locking, impaired motion, crepitus, and functional 
impairment--particularly involving the hands, knees, 
shoulders, ankles and back.  On examination, chronic 
lumbosacral strain, bursitis of both shoulders, and 
patellofemoral pain syndrome involving both knees were 
diagnosed, but there was no evidence of impairment or 
abnormality involving the hands or ankles.  The examiner 
believed that the veteran did not have rheumatoid arthritis.  
It was stated that the veteran may have had systemic lupus, 
but that this diagnosis was essentially deferred to the 
internal medical examiner.

The veteran was provided a VA "Agent Orange" medical 
examination in August 1996, at which time he indicated 
experiencing various symptoms and impairments including 
gastrointestinal problems, lupus, hypothyroidism, asthma, 
fatigue, lead poisoning and sensitivity to various chemicals 
since service, sleep dysfunction and forgetfulness.  
Reportedly, he had been involved in a motor vehicle accident 
in 1972 resulting in multiple injuries and memory impairment.  
Objectively, the lungs were clear to auscultation.  There was 
brawny discoloration of the ankles and the tops of the feet.  
The veteran had marked memory and cognitive deficits.  The 
examiner diagnosed the veteran as having had head trauma, 
status post a motor vehicle accident, resulting in cognitive 
deficits.  X-ray study of the lungs was negative, x-ray study 
of the shoulders and knees showed some focal sclerosis.  A 
radiological study of the lumbar spine showed spina bifida 
occulta at S1, but radiological studies of the hands and 
ankles were normal.  In a November 1996 addendum to the 
examination report, the examiner indicated that clinical 
studies were consistent with hypothyroidism but did not 
support the veteran's other complaints.

On VA ophthalmologic examination in August 1996, the veteran 
was unable to provide a coherent history because he claimed 
to have died and forgotten pertinent facts.  An objective 
evaluation revealed probable myopia.

In October 1996 the veteran was provided a VA neuropsychology 
consultation.  He had complaints of memory impairment, 
allegedly related to a motor vehicle accident in 1972.  He 
indicated that as a result of the accident he had been 
rendered unconscious, but he was unsure about the details of 
any head injuries.  Reportedly, he sustained a fall in 1989.  
Testing revealed that the veteran's intelligence was in the 
average range, consistent with his educational background.  
Objectively, he demonstrated scattered neuropsychological 
problems, performing below expectation in areas of visual 
memory, mental tracking and visual motor speed, organization 
and planning, verbal fluency and abstraction, and a block 
design construction task.  The explanation, it was concluded, 
for these cognitive problems was not totally clear.  Although 
the veteran apparently had had a significant head injury at 
age nine, he reportedly did well in school thereafter--
suggesting that he did not have any permanent or significant 
residuals from that injury.  The examiner opined that if 
indeed the veteran had a history of lead poisoning and 
chemical sensitivity, it was possible that his current 
cognitive deficits were associated with these conditions.

Private medical records from July 1987 to July 1997, 
including records from the Social Security Administration, 
reveal a July 1987 complaint of infection of the fifth finger 
of the veteran's right hand.  Objectively, cellulitis of the 
fifth digit was diagnosed; x-ray studies of both hands 
revealed no abnormalities.

An October 1996 Social Security Administration psychological 
evaluation report, by Daryl Birney, Ph.D., notes several 
limitations with respect to the veteran's ability to work.  
The date of onset of these limitations was stated to be 1994.  
The veteran reported the history of the childhood truck 
accident.  The examiner noted the veteran's report of 
inservice exposure chemicals: "While in service he worked 
with herbicides and 'got chemical contamination, lupus, [and] 
acute blood poisening [sic].' "  The examiner found that the 
veteran had a dysfunctional and abusive childhood.  The 
veteran had sleep dysfunction and chronic fatigue.  Currently 
his thoughts were scattered and his affect, blunted.  He was 
a poor historian with a poor long-term memory.  He complained 
of poor short-term memory, but did well on objective testing.  
The examiner opined that the veteran clearly had a thought 
disorder but stated, "...it is not clear to me to what extent 
that may or may not be related to his exposure to 
chemicals."  Diagnoses included: cognitive disorder, 
possibly due to chemical exposure (provisional), and a 
psychotic disorder, not otherwise specified.

A November 1996 VA clinical evaluation report notes the 
veteran's complaints of physical symptoms, but states that 
there was little evidence of disease except for 
hypothyroidism.  Somatic anxiety and neuropsychiatric 
deficits were noted too.

In a January 1997 psychological evaluation report by Dr. 
Birney, supplementing his October 1996 evaluation, it was 
stated that the veteran had a preoccupation with somatic 
problems, some of which may have been delusional or bizarre.  
The veteran appeared to have a delusional disorder, and at 
least some of his physical complaints were the result 
thereof.  His cognitive functioning was spotty and judgment 
was poor, but concentration, attention, and memory were 
intact.  Diagnoses were of a delusional disorder and multiple 
medical an physical complaints--of questionable validity.

In April 1998, the veteran submitted to the RO several 
articles describing various symptoms, impairment, and 
suspected causes associated with systemic and 
neuropsychiatric lupus.  One article suggests a relationship 
between a person's exposure to various toxic chemicals--in 
sufficient concentration--with subsequent onset of symptoms 
associated with the disease.  Another article generally 
discusses the manifestations and treatment of lupus.  A third 
article, apparently by a non-physician, contains a discussion 
of a personal experience with lupus.

At a May 1998 informal RO conference, the veteran contended 
that the majority of his claimed disabilities, including 
hypothyroidism, hemorrhoids, probable myopia claimed as 
vision problems, hypoglycemia, numerous cognitive deficits, 
lupus erythematosus, rheumatoid arthritis, residuals of 
Epstein-Barr virus infection, and asthma, were etiologically 
related to his exposure to chemicals in service.  He 
indicated that he occasionally had worked around chemicals 
without protective clothing, and that the claimed 
musculoskeletal disabilities had their onset as a result of 
heavy lifting during service.


II.  Law and analysis

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be allowed on a 
presumptive basis for arthritis, progressive muscular 
atrophy, systemic lupus erythematosus, organic diseases of 
the nervous system, psychoses and peptic ulcers, if the 
pertinent disability becomes manifest to a compensable degree 
within one year after a veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  See Savage v. Gober, 10 Vet. App. 488 (1997).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  The VA general counsel has held, however, that service 
connection may be granted for diseases--but not defects--of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90; 38 
C.F.R. §§ 3.303(c), 3.306.

Title 38 U.S.C.A. § 1116 provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has one or more certain 
specified diseases, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See McCartt v. Brown, 
12 Vet. App. 164 (1999).  See 38 U.S.C.A. § 1116(a) and 
38 C.F.R. § 3.309(e) (regarding specific Agent-Orange 
presumptive diseases).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

The truthfulness of evidence is generally presumed in 
determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996).  The presumption of 
credibility does not extend to evidence that is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is generally not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

In this case, as the veteran admits, he did not serve in the 
Republic of Vietnam.  Thus, the presumptive Agent Orange 
regulations are not for application despite the veteran's 
alleged inservice exposure to that substance.  This does not 
preclude him, however, from attempting to establish service 
connection for any chronic disability on a direct basis based 
on exposure to chemical agents including Agent Orange.  
38 C.F.R. § 3.303(d).  Compare Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994) (a radiogenic disease not listed in the 
presumptive service provisions precluded service connection 
on a presumptive basis, but did not preclude service 
connection on a direct basis).

The veteran does have current diagnoses of hypothyroidism and 
"hemorrhoids."  He had no such diagnoses in service, 
however, and no medical evidence in the record links either 
disability with service or with any claimed inservice 
chemical exposure.  The veteran is not qualified to proffer 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see Heuer; Grivois, supra.

To the extent the veteran is claiming service connection for 
myopia, i.e. refractive error of the eyes, such is not 
considered a disability and cannot be service connected.  
38 C.F.R. §§ 3.303(c); 4.9.  Service medical records clearly 
and repeatedly show no ocular disability as defined by VA 
regulations.  There is no evidence of any current ocular 
disability, much less of any link to service for such claimed 
condition.  Thus, the claim of service connection for this 
condition is entirely implausible, or not well grounded.

The veteran does have current diagnoses involving the 
shoulders and the knees: bursitis and patellofemoral pain 
syndrome, respectively.  Both sets of joints have also 
displayed focal sclerosis, postservice.  Aside from some 
inconsistent history reported in the service medical records 
as to when the veteran's motor vehicle accident may have 
occurred, there is no actual evidence of such an accident 
occurring during service.  Moreover, none of these 
postservice diagnoses have been linked to service by medical 
evidence, and the veteran is not qualified to provide such a 
nexus himself.  The service-connection claims for these 
disabilities are not well grounded.

The veteran does not have a clear diagnosis of current 
asthma, and never had such a diagnosis in service.  Even if 
he were to have current asthma, none of his postservice 
respiratory complaints have been medically linked to service-
-whether to the alleged inservice chemical exposure or 
otherwise.  Thus, the claim of service connection for this 
disability is not well grounded.

There is no evidence in service of a low back disability.  
Aside from the question of the postservice spina bifida being 
a congenital condition, no medical evidence links it or any 
other low back condition to service.  Specifically, veteran's 
postservice chronic lumbosacral strain has not been medically 
linked to service.  Thus, the service-connection claim for a 
low back disability is not well grounded.

Service medical records show no inservice diagnosis of 
hypoglycemia, and the veteran has provided no medical 
evidence of a current diagnosis, much less any medical 
evidence of a nexus of such an alleged condition to service.  
The service-connection claim for hypoglycemia thus is not 
well grounded.

The veteran has no current orthopedic disability of the 
hands.  Although he has had numerous complaints of arthritis 
thereof, no medical evidence confirms this.  Inservice 
findings ultimately did not indicate such a diagnosis was 
warranted, and no arthritis has been shown to a compensable 
degree within a year of service.  The veteran did have 
dermatitis of the hands in service, but the condition was 
treated and improved.  In any event, recent postservice 
medical evidence reveals no dermatitis of the hands.  The 
postservice cellulitis of the one finger has not been 
medically related to service.  Without any such evidence, the 
service-connection claim for a disability of the hands is not 
well grounded.

There is no evidence of an orthopedic disability of the 
ankles either from service or thereafter.  Although there was 
a postservice finding of brawny discoloration of the ankles, 
this was not shown in service and no medical evidence links 
this finding to service either.  Therefore, the claim of 
service connection for a bilateral ankle disability is not 
well grounded.

The veteran has provided medical evidence of some recent 
gastrointestinal findings.  These findings generally show 
acute gastritis due to his medication; a condition that 
reportedly can be treated with an H2 blocker.  Neither this 
condition, nor veteran's postservice duodenitis, have been 
medically linked to service.  Since the veteran is not 
qualified to proffer such a medical opinion, as with the 
other disabilities at issue in this case, the claim of 
service connection for a gastrointestinal disability is not 
well grounded.

Regarding the veteran's service-connection claim for a 
cognitive disorder, no such diagnosis was ever rendered in 
service.  The veteran claims, however, that he was exposed to 
Agent Orange and perhaps other toxic chemicals, and that this 
resulted in his cognitive deficits.  Although he has been 
diagnosed postservice with a cognitive disorder, the 
psychologist who indicated in late 1996 that this disability 
may or may not be linked to alleged inservice chemical 
exposure, based that opinion on an inaccurate history 
provided by the veteran.  In particular, the veteran 
indicated that he had worked in service with herbicides, 
becoming contaminated, incurring blood poisoning and lupus.  
Aside from the lack of any documentation that the veteran was 
exposed to any particular herbicide, the Board stresses that 
there is no competent medical evidence whatsoever that the 
veteran ever incurred any such residuals such as "blood 
poisoning" from any chemical in service.  The only evidence 
of a possible inservice chemical effect was dermatitis of the 
hands, which, as indicated, has not been recently shown; nor 
did the psychologist note that particular condition.  The 
veteran's complaints of any inservice chemical injury beyond 
that are not supported by the service medical records.  
Therefore, to the extent that the psychologist relied on the 
veteran's inaccurate report of the inservice medical history-
-such as chemical exposure strong enough to cause blood 
poisoning or lupus--the psychologist's opinion cannot well 
ground this claim.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept physicians' 
opinions that are based upon an appellant's recitation of 
medical history); LeShore v. Brown, 8 Vet.App. 406 (1995); (a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); cf. Black (Patrick) v. 
Brown, 10 Vet. App. 279, 284 (1997).

In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), when an 
examiner stated that a disability "may" have been related 
to service, this implied that it also "may not" have been; 
such a claim was therefore not well grounded.  This is 
essentially what the psychologist in this case stated.  
Moreover, the psychologist here provided nothing, other than 
the veteran's inaccurate reported history, to support the 
provisional finding.  See Bloom v. West, 12 Vet. App. 185 
(1999) (where no clinical support or other rationale for a 
physician's opinion was proffered, and there was nothing 
otherwise in the record that would give it substance, the 
claim was not well grounded).  Finally, in any event, in 
January 1997, the same psychologist changed the veteran's 
diagnosis to a delusional disorder, noting that the veteran 
had somatic complaints--of questionable validity--as a result 
thereof.  Likewise the October 1996 VA neuropsychology 
consultation report indicates that the cognitive deficits 
might be due to lead poisoning and chemical sensitivity, if 
such were shown.  The Board finds, however, that nothing in 
the record supports any such finding of lead poisoning and 
chemical sensitivity, and thus the nexus opinions which 
relied on such inaccurate history are not sufficient to well 
ground the claim.

The Board finds, therefore, that the veteran's service-
connection claim for a cognitive disorder, manifested by 
various cognitive deficits, involving visual memory, mental 
tracing, visual motor speed, organization and planning, and 
verbal fluency and abstraction, is not well grounded.

The veteran has only an equivocal diagnosis of current lupus 
erythematosus.  Current records frequently note that he 
asserts he has the disability, but do not generally support 
this with any clinical findings or actual diagnoses.  The one 
examiner who noted it in August 1996, deferred to another VA 
examiner--apparently the one who conducted the "Agent 
Orange" examination--who did not, in turn, render such a 
diagnosis of lupus.  In fact, no other medical expert has 
confirmed the diagnosis.  Nonetheless, if the Board presumes 
for the purposes of determining well groundedness that the 
veteran does have a current diagnosis of lupus erythematosus, 
he never had such a diagnosis in service, or to a compensable 
degree within a year of service.  Further, no physician of 
record has actually linked such presumed current lupus 
erythematosus to service or to alleged inservice chemical 
exposure.

The veteran has submitted a few medical articles that 
generally discuss lupus, but these articles are of a general 
nature.  The service medical and personnel records do not 
demonstrate that the veteran was exposed to any particular 
chemical in service that any of these articles identify, and 
in any event, nothing in the articles appears to relate in 
any way to his particular medical situation.  Since these 
articles do not pertain to this veteran, they cannot serve to 
well ground this service-connection claim for lupus 
erythematosus.  Sacks v. West, 11 Vet. App. 314 (1998); 
compare Wallin v. West, 11 Vet. App. 509 (1998) (where much 
more specific treatise evidence--that linked a particular 
risk group to which that claimant objectively belonged to a 
specific disability that had been diagnosed--helped to well 
ground the claim).

The veteran has submitted no evidence whatsoever that he has 
rheumatoid arthritis or was ever infected by the Epstein Barr 
virus--either in service or postservice.  As noted, while 
there was some assertion in service by the veteran that he 
had arthritis, this diagnosis was ultimately dismissed.  In 
any event, he has no current diagnosis of rheumatoid 
arthritis--postservice testing for this disability has been 
negative.  None of the veteran's subjective complaints of 
arthralgia, myalgia, myositis, sleep disturbance, body 
temperature swings, frequent urination with dribbling, weight 
loss, hair loss, poor circulation, dizziness, thirst or 
extreme fatigue--whether associated with claimed Epstein-Barr 
"syndrome" or otherwise--have been related to any diagnosis 
shown in service or medically linked to service.  The veteran 
is not qualified to proffer a medical diagnosis for his 
complaints or to provide such a nexus to service.  The 
service-connection claims for these disabilities/symptoms is 
not well grounded.  See generally, Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, usually does not 
in and of itself constitute a disability for which service 
connection may be granted).

Accordingly, the foregoing claims must be denied.  Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim.  While there may be 
additional medical records available pertaining to this 
veteran, nothing in the record indicates that such records 
could well ground these claims.  The Board consequently finds 
that there is no duty under 38 U.S.C.A. § 5103 to obtain any 
additional records.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Since the issues in this case are held as not well grounded, 
the benefit-of-the-doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for hypothyroidism, 
hemorrhoids, a bilateral eye disability, a bilateral shoulder 
disability, a bilateral knee disability, asthma, a low back 
disability, hypoglycemia, a bilateral hand disability, a 
bilateral ankle disability, a gastrointestinal disability, an 
acquired cognitive disorder, (manifested by various cognitive 
deficits, involving visual memory, mental tracing, visual 
motor speed, organization and planning, and verbal fluency 
and abstraction), lupus erythematosus, rheumatoid arthritis, 
and residuals of Epstein-Barr virus infection, (with claimed 
manifestations of arthralgia, myalgia, myositis, sleep 
disturbance, body temperature swings, frequent urination with 
dribbling, weight loss, hair loss, poor circulation, 
dizziness, thirst and extreme fatigue) is denied.




		
	Mark Chestnutt
	Acting Member, Board of Veterans' Appeals

 

